Exhibit 10.55




NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.


Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®








THE EXECUTIVE NONQUALIFIED EXCESS PLAN


ADOPTION AGREEMENT


THIS AGREEMENT is the adoption by Cross Country Healthcare, Inc. (the "Company")
of the Executive Nonqualified Excess Plan ("Plan").


W I T N E S S E T H:


WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and


WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and


WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,


NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:


ARTICLE I


Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.


ARTICLE II


The Employer hereby makes the following designations or elections for the
purpose of the Plan:


2.6    Committee:    The duties of the Committee set forth in the Plan shall be
satisfied by:


__    (a)    Company.


__    (b)    The administrative committee appointed by the Board to serve at the
pleasure
of the Board.


XX    (c)     Board (or its designee).


__    (d)    Other (specify): _____________________________.






2.8    Compensation:    The "Compensation" of a Participant shall mean all of a
Participant's:






DD2320-7



--------------------------------------------------------------------------------







XX    (a)    Base salary.


XX    (b)    Service Bonus.


XX    Service Bonus earned from 1/1 – 12/31, paid on or around first quarter
of the following Plan Year.    
    
__    Service Bonus earned each calendar quarter, paid on or around
the following calendar quarter.


__    Service Bonus with no defined earnings period (e.g.: a “spot bonus”).
    


XX    (c)    Performance-Based Compensation earned in a period of 12 months or
more.


XX    Performance Based Bonus earned from 1/1 – 12/31, paid on or around
first quarter the following Plan Year and whose elections must be made
no later than 6/30 of the Plan Year it is earned.


__    Performance Based Bonus earned from _______, paid on or around
_________ the following Plan Year and whose elections must be made
no later than _____ of the Plan Year it is earned.


XX    (d)    Commissions.


__     (e)    Compensation received as an Independent Contractor reportable on
Form 1099.


XX    (f)    Other: Director’s Fees.




2.9    Crediting Date:    The Deferred Compensation Account of a Participant
shall be credited as follows:


Participant Deferral Credits at the time designated below:


XX    (a)    On any business day as specified by the Employer.


__    (b)    Each pay day as reported by the Employer.


__    (c)    The last business day of each payroll period during the Plan Year.




Employer Credits at the time designated below:


XX    (a)     On any business day as specified by the Employer.


2.13    Effective Date:    


XX
(a)    This is a newly-established Plan, and the Effective Date of the Plan
is        January 1, 2018.





__
(b)    This is an amendment of a plan named _____________________ dated
_____________ and governing all contributions to the plan through
_________________. The Effective Date of this amended Plan is ___________.





2.20     Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:




DD2320-7
2

--------------------------------------------------------------------------------







__    (a)    Age __.


__
(b)    The later of age ___ or the _______ anniversary of the
participation            commencement date. The participation commencement date
is the first

day of the first Plan Year in which the Participant commenced
participation in the Plan.


XX    (c)    Other: Not applicable._____________________________________.




2.23
Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:



Name of Employer
 
EIN
Cross Country Healthcare, Inc.
 
13-4066229





2.26
Plan: The name of the Plan is                        



Cross Country Healthcare, Inc. Nonqualified Deferred Compensation Plan.




2.28    Plan Year: The Plan Year shall end each year on the last day of the
month of December.




2.30    Seniority Date: The date on which a Participant has:
    
__    (a)    Attained age __.


__
(b)    Completed __ Years of Service from First Date of Service.



__
(c)    Attained age __ and completed __ Years of Service from First Date of
Service.



XX
(d)    Not applicable – distribution elections for Separation from Service are
not based on Seniority Date.





4.1    Participant Deferral Credits: Subject to the limitations in Section 4.1
of the Plan, a
Participant may elect to have his Compensation (as selected in Section 2.8 of
this Adoption Agreement) deferred within the annual limits below by the
following percentage or amount as designated in writing to the Committee:


XX    (a)    Base salary:
minimum deferral:
0
%
maximum deferral:
 50
%



XX    (b)    Service Bonus:


XX     Service Bonus.    
minimum deferral:
0
%
maximum deferral:
 100
%





XX    (c)    Performance-Based Compensation:




DD2320-7
3

--------------------------------------------------------------------------------







XX     Performance Based Bonus
minimum deferral:
0
%
maximum deferral:
100
%





XX    (d)    Commissions:
minimum deferral:
 0
%
maximum deferral:
 100
%



__    (e)    Form 1099 Compensation:
minimum deferral:
 
%
maximum deferral:
 
%



XX    (f)    Other: Director’s Fees
minimum deferral:
 0
%
maximum deferral:
 100
%

    
__    (g)    Participant deferrals not allowed.






4.1.2     Participant Deferral Credits and Employer Credits – Election Period:
Participant elections regarding Participant Deferral Credits and Employer
Credits shall be subject to the following effective periods (one must be
selected):


__    (a)    Evergreen election. An election made by the Participant shall
continue in effect
for subsequent years until modified by the Participant as permitted in Section
4.1 and Section 4.2. (This option is not permitted if source year accounts are
elected in Section 5.1).


XX    (b)    Non-Evergreen election. Any election made by the Participant shall
only remain
in effect for the current election period and will then expire. An election for
each subsequent year will be required as permitted in Sections 4.1 and 4.2.




4.2    Employer Credits: Employer Credits will be made in the following manner:


XX
(a)    Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:



XX
(i)    An amount determined each Plan Year by the Employer.



__    (ii)    Other: _______________________________________.


__
(b)    Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:



__
(i)    An amount determined each Plan Year by the Employer.



__    (ii)    Other: _______________________________________.


__    (c)    Employer Credits not allowed.




DD2320-7
4

--------------------------------------------------------------------------------







4.3     Deferred Compensation Account: The Participant is permitted to establish
the following accounts:


__    (a)    Non-source year account(s). Deferred Compensation Account(s) will
not be
established on a source year basis:


__    (i)    A Participant may establish only one account to be distributed upon
Separation from Service. One set of payment options for that account
is allowed as permitted in Section 7.1. Additional In-Service or
Education accounts may be established as permitted in Section 5.4.


__    (ii)    A Participant may establish multiple accounts to be distributed
upon
Separation from Service. Each account may have one set of payment
options as permitted in Section 7.1 Additional In-Service or
Education accounts may be established as permitted in Section 5.4.
If this multiple account option is elected, the Participant will also be
required to elect Separation from Service payment options for each In-
Service or Education account established.


XX    (b)    Source year account(s): Annual Deferred Compensation Account(s)
will be
established each year in which Participant Deferral Credits or Employer Credits
are credited to the Participant. Only one account may be established each
year for distribution upon Separation from Service. One set of payment
options for that account is allowed as permitted in Section 7.1. Additional In-
Service or Education accounts may be established for each source year as
permitted in Section 5.4. If this option is selected, Evergreen elections as
described in Section 4.1.2 are not permitted.




5.2     Disability of a Participant:


XX    (a)    A Participant's becoming Disabled shall be a Qualifying
Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.


__    (b)    A Participant becoming Disabled shall not be a Qualifying
Distribution Event.






5.3    Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:


__    (a)    An amount to be determined by the Committee.


XX    (b)    No additional benefits.




5.4    In-Service or Education Distributions: In-Service and Education Accounts
are permitted under the Plan:


XX    (a)    In-Service Accounts are allowed with respect to:
XX    Participant Deferral Credits only.
__    Employer Credits only.
__    Participant Deferral and Employer Credits.


In-service distributions may be made in the following manner:
XX    Single lump sum payment.
XX    Annual installments over a term certain not to exceed 5 years.




DD2320-7
5

--------------------------------------------------------------------------------







Education Accounts are allowed with respect to:
__    Participant Deferral Credits only.
__    Employer Credits only.
__    Participant Deferral and Employer Credits.


Education Accounts distributions may be made in the following manner:
__    Single lump sum payment.
__    Annual installments over a term certain not to exceed __ years.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
__    Forfeited.
__    Distributed at Separation from Service if vested at that time.


__    (b)    No In-Service or Education Distributions permitted.




5.5     Change in Control Event:


XX    (a)    Participants may elect upon initial enrollment to have accounts
distributed                upon a Change in Control Event.


__    (b)    A Change in Control shall not be a Qualifying Distribution Event.




5.6
Unforeseeable Emergency Event:



XX
(a)    Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.



__
(b)    An Unforeseeable Emergency shall not be a Qualifying Distribution Event.





6.    Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the
Deferred Compensation Account upon the first to occur of the following events:


__    (a)    Normal Retirement Age.


__    (b)    Death.


__    (c)    Disability.


__    (d)    Change in Control Event.


__    (e)    Satisfaction of the vesting requirement as specified below:


XX    Employer Discretionary Credits:


__    (i)    Immediate 100% vesting.


__    (ii)    100% vesting after __ Years of Service.


__    (iii)    100% vesting at age __.


__    (iv)    Number of Years            Vested
of Service            Percentage




DD2320-7
6

--------------------------------------------------------------------------------







Less than
1
 
%
 
1
 
%
 
2
 
%
 
3
 
%
 
4
 
%
 
5
 
%
 
6
 
%
 
7
 
%
 
8
 
%
 
9
 
%
 
10 or more
 
%



XX
(v)    Other: TBD Vesting- Vesting schedule to be determined by the Company at
the time of the contribution subject to approval by Principal.





For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:


__    (1)    First day of Service.


__    (2)    Effective date of Plan participation.


__    (3)    Each Crediting Date. Under this option (3), each
Employer            Credit shall vest based on the Years of Service of a
                Participant from the Crediting Date on which each
                Employer Discretionary Credit is made to his or her
                Deferred Compensation Account.




__    Other Employer Credits:


__    (i)    Immediate 100% vesting.


__    (ii)    100% vesting after __ Years of Service.


__    (iii)    100% vesting at age __.


__    (iv)    Number of Years            Vested
of Service            Percentage


Less than
1
 
%
 
1
 
%
 
2
 
%
 
3
 
%
 
4
 
%
 
5
 
%
 
6
 
%
 
7
 
%
 
8
 
%
 
9
 
%
 
10 or more
 
%



DD2320-7
7

--------------------------------------------------------------------------------







For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:


__    (1)    First day of Service.


__    (2)    Effective date of Plan participation.


__    (3)    Each Crediting Date. Under this option (3), each
Employer            Credit shall vest based on the Years of Service of a
                Participant from the Crediting Date on which each
                Employer Discretionary Credit is made to his or her
                Deferred Compensation Account.




7.1    Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:


(a)    Separation from Service (Seniority Date is Not Applicable)


XX
(i)    A lump sum.



XX
(ii)    Annual installments over a term certain as elected by the Participant
not to exceed 10 years.



(b)    Separation from Service prior to Seniority Date (If Applicable)


__
(i)    A lump sum.



XX
(ii)    Not Applicable.



(c)    Separation from Service on or After Seniority Date (If Applicable)


__
(i)    A lump sum.



__
(ii)    Annual installments over a term certain as elected by the Participant
not to exceed ___ years.



XX    (iii)    Not Applicable.


(d)    Separation from Service Upon a Change in Control Event


XX
(i)    A lump sum.



(e)    Death


XX
(i)    A lump sum.



__
(ii)    Annual installments over a term certain as elected by the Participant
not to exceed ___ years.



(f)    Disability


XX
(i)    A lump sum.



__
(ii)    Annual installments over a term certain as elected by the Participant
not to exceed ___ years.





DD2320-7
8

--------------------------------------------------------------------------------







__    (iii)    Not applicable.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
__    Forfeited.
__    Distributed at Separation from Service if vested at that time.




(g)    Change in Control Event


XX
(i)    A lump sum.



__    (ii)    Not applicable.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
__    Forfeited.
__    Distributed at Separation from Service if vested at that time.




7.4
    De Minimis Amounts.



__
(a)    Notwithstanding any payment election made by the Participant, the vested
balance in all Deferred Compensation Account(s) of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ ___________. In
addition, the Employer may distribute a Participant's vested balance in all
Deferred Compensation Account(s) of the Participant at any time if the balance
does not exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan.



XX
(b)    There shall be no pre-determined de minimis amount under the Plan.





10.1    Contractual Liability: Liability for payments under the Plan shall be
the responsibility of the:


XX    (a)    Company.


__
(b)    Employer or Participating Employer who employed the Participant when
amounts were deferred.





14.    Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption
Agreement or the Plan to the contrary, Section 2.5, 2.18, 4.1 and 10.2 of the
Plan shall be amended to read as provided in attached Exhibit A.


__    There are no amendments to the Plan.




17.8    Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Delaware, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.










DD2320-7
9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.




Cross Country Healthcare, Inc.
Name of Employer


By: /s/ William J. Burns
Authorized Person
Name: William J. Burns        
Date: November 30, 2017










    


DD2320-7
10

--------------------------------------------------------------------------------









Exhibit A


This Exhibit A contains modifications and clarifications to provisions of the
Executive Nonqualified Excess Plan Adoption Agreement adopted by Cross Country
Healthcare, Inc, and the Executive Nonqualified Excess Plan document.
 
1.
Under Section 4.1 of the Adoption Agreement, the maximum deferral of 100% of the
Service Bonus, Performance-Based Compensation, and Commissions will be subject
to payroll accommodations to the extent necessary to pay all applicable taxes
owed.



2.
For the purpose of this Plan, all uses of the term “Independent Contractor”
throughout the Plan document, including but not limited to the definition of
Independent Contractor in Section 2.18, will refer instead to a “Non-Employee
Director,” defined as a director of the Employer who is not an Employee.



3.
For purposes of this Plan, the following definition of Change in Control Event
will be used instead of the definition in Section 2.5 of the Plan document:



“Change of Control Event” means:


(a)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of the
Company’s directors;
(b)    during any period of two consecutive years (“Board Measurement Period”),
individuals who at the beginning of a Board Measurement Period constitute the
Board and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
paragraph (a), (c), or (d) of this Section or a director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
proxies or consents by or on behalf of a person other than the Board) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (the “Required Vote”) of the
directors then still in office who either were directors at the beginning of the
applicable Board Measurement Period or whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority of the Board;
(c)    the consummation of a merger, consolidation, reorganization or similar
form of corporate transaction involving the Company that requires the approval
of the Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (x) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Company (or the
surviving entity if the Company is not the surviving entity), or (y) the
Company’s shareholders cease to beneficially own, directly or indirectly, in
substantially the same proportion as they owned the then outstanding voting
securities immediately prior to the Business Combination, a majority of the
combined voting power of the outstanding voting securities


DD2320-7
11

--------------------------------------------------------------------------------







eligible to elect directors of the Company (or the surviving entity if the
Company is not the surviving entity);
(d)    the dissolution or liquidation of Employer; or
(e)    an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
Notwithstanding anything herein to the contrary, none of the foregoing events
shall be deemed to be a “Change in Control Event” unless such event constitutes
a “change in control event” within the meaning of Code Section 409A.




4.
For purposes of this Plan, in Section 10.2 of the Plan document the reference to
Revenue Procedure 92-65 will be disregarded, and any subsequent related guidance
to Revenue Procedure 92-64 will be applied instead.





DD2320-7
12